Exhibit 8.1 List of Subsidiaries Companhia Paranaense de Energia - COPEL - Subsidiaries and Controlled Companies as of December 31, 2014. S ubsidiary Jurisdiction of Incorporation Names under which Business is Conducted COPEL Geração e Transmissão S.A. Brazil COPEL Geração e Transmissão COPEL Distribuição S.A. Brazil COPEL Distribuição COPEL Telecomunicações S.A. Brazil COPEL Telecomunicações COPEL Renováveis S.A Brazil COPEL Renováveis COPEL Participações S.A Brazil COPEL Participações Companhia Paranaense de Gás – Compagas Brazil Compagas Centrais Eletricas do Rio Jordao S.A. – Elejor Brazil Elejor UEG Araucária Ltda. Brazil UEG Araucária Dominó Holdings S.A. Brazil Dominó Holdings Cutia Empreendimentos Eólicos SPE S.A Brazil Cutia Empreendimentos Costa Oeste Transmissora de Energia S.A Brazil Costa Oeste Transmissora Marumbi Transmissora de Energia S.A Brazil Marumbi Transmissora Transmissora Sul Brasileira de Energia S.A Brazil Transmissora Sul Brasileira Caiuá Transmissora de Energia S.A. Brazil Caiuá Transmissora Integração Maranhense Transmissora de Energia S.A. Brazil Integração Maranhense Matrinchã Transmissora de Energia (TPNORTE) S.A. Brazil Matrinchã Transmissora Guaraciaba Transmissora de Energia (TPSUL) S.A. Brazil Guaraciaba Transmissora Paranaíba Transmissora de Energia S.A. Brazil Paranaíba Transmissora Mata de Santa Genebra Transmissora S.A. Brazil Mata de Santa Genebra Cantareira Transmissora S.A. Brazil Cantareira São Bento Energia Investimentos e Participações S.A. Brazil São Bento Energia Nova Asa Branca I Energias Renováveis S.A. Brazil Nova Asa Branca I Nova Asa Branca II Energias Renováveis S.A. Brazil Nova Asa Branca II Nova Asa Branca III Energias Renováveis S.A. Brazil Nova Asa Branca III Nova Eurus IV Energias Renováveis S.A. Brazil Nova Eurus IV Santa Maria Energias Renováveis S.A. Brazil Santa Maria Santa Helena Energias Renováveis S.A. Brazil Santa Helena Ventos de Santo Uriel S.A. Brazil Ventos de Santo Uriel Voltalia São Miguel do Gostoso I Participações S.A Brazil São Miguel do Gostoso I
